216 F.2d 439
STEIN'S STORES, Inc., and Amalgamated Clothing Workers of America, Petitioners,v.Honorable Robert L. TAYLOR, Judge of the United States District Court for the Eastern District of Tennessee, Northern Division, Respondent.
No. 12357.
United States Court of Appeals Sixth Circuit.
October 25, 1954.

Paxton & Seasongood, Cincinnati, Ohio, Albert Williams, Nashville, Tenn., Cleary, Gottlieb, Friendly & Hamilton, New York City, Williams, Harwell, Howser & Thomas, Nashville, Tenn., for petitioners.
No attorney for respondent.
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
Upon consideration of the petitioners' motion for leave to file their petition for a writ of mandamus and of the said petition and the exhibits appended thereto and the statement in support thereof;


2
And it appearing that in remanding the cause entitled "Hall-Tate Manufacturing Company v. Stein's Stores, Inc., and Amalgamated Clothing Workers of America" to the Chancery Court of the State of Tennessee, at Knoxville, Knox County, Tennessee, the said district judge found that the said Chancery Court had previously acquired jurisdiction in rem and concluded as a matter of law that it was therefore not necessary to determine whether the requisite diversity of citizenship between the parties existed;


3
And it further appearing that a writ of mandamus is not available to review the legal conclusions of a district court in remanding a cause to a state court. 28 U.S.C. § 1447(d); Kloeb v. Armour & Co., 311 U.S. 199, 61 S.Ct. 213, 85 L.Ed. 124;


4
The petitioners' motion for leave to file their petition for mandamus is denied.